DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites the limitation(s) of “a method comprising: receiving longitudinal speeds of a mobile structure through an environmental medium from a speed through medium (STM) sensor, absolute orientations of the mobile structure from an orientation sensor, and absolute positions and/or Doppler- derived velocities of the mobile structure from a position sensor; determining a first time series of estimated STM velocities of the mobile structure based, at least in part, on the longitudinal speeds provided by the STM sensor and the absolute orientations provided by the orientation sensor during a dynamic maneuver of the mobile structure; determining a second time series of speed over ground (SOG) velocities of the mobile structure based, at least in part, on position sensor data provided by the position sensor during the dynamic maneuver of the mobile structure; and determining an STM sensor calibration associated with the STM sensor based, at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities”.   

For Step 1 of the Test, Independent Claim(s) 1 are directed to one of the four statutory categories, which is method for calibrating a speed through medium (STM) sensor for a mobile structure in the presence of an unmeasured medium current.  Confirm Step 1 of the Test is YES.

For Step 2A(Prong One), Independent Claim(s) 1 is directed to the concept of calibrating a speed through medium (STM) sensor for a mobile structure in the presence of an unmeasured medium current, defined by the limitations: “- providing a first velocity of the sound waves at said first depth; - determining a second velocity of the sound waves at said second depth, from the frequencies of said first and said second reflected sound waves, the emitting frequency and said first velocity”.  These limitations recite an abstract idea which is directed to “mathematical concepts”. Confirm Step 2A(Prong One) of the Test is YES.

For Step 2A(Prong Two), this judicial exception is not integrated into a practical application, the claim recites the combination of additional element of “- determining an STM sensor calibration associated with the STM sensor based, at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities”. These generic method limitation(s) is/are insignificant extra solution activities. The Claim fails to recite actually calibrating the sensor; instead, it goes through the mathematical process of determining the sensor calibration without the actual calibration. Furthermore, calibrating the sensor is vital to the invention as evidenced by Claim 7 of applicants application; wherein,  “detecting the STM sensor calibration is outside a threshold variance relative to a prior STM sensor calibration; and controlling a user interface associated with the mobile structure to generate an audible and/or visible calibration excursion alert for presentation to a user of the mobile structure”.  Accordingly, these additional element(s) are insignificant extra solution activities and thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Then claim is directed to the abstract idea. Confirm Step 2A (Prong Two) of the Test is NO.

For Step 2B,the additional element(s) in claims are considered and amount to no more than insignificant extra solution activities , the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, Independent Claim(s) 1 is ineligible.  The claims recite the additional elements of “determining an STM sensor calibration associated with the STM sensor based, at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities”.  Independent Claim(s) 1 require no more than a generic mathematical concepts to perform the generic functions that are well-understood, routine and conventional activities Confirm Step 2B of the Test is NO. Therefore, the claims are not patent eligible.
Examiner suggests to add Dependent Claim 7, which recites: “detecting the STM sensor calibration is outside a threshold variance relative to a prior STM sensor calibration; controlling a user interface associated with the mobile structure to generate an audible and/or visible calibration excursion alert for presentation to a user of the mobile structure” to Independent Claim 1 in order to cure the deficiencies set forth above and overcome the rejection of the Claim(s) above.

Independent Claim(s) 11
Independent Claim 11 recites “a system comprising: a logic device configured to communicate with a speed through medium (STM) sensor configured to provide a longitudinal speed of a mobile structure through an environmental medium, an orientation sensor configured to provide an absolute orientation of the mobile structure, and a position sensor configured to provide an absolute position and/or Doppler-derived velocity of the mobile structure, wherein the logic device is configured to: determine a first time series of estimated STM velocities of the mobile structure based, at least in part, on longitudinal speeds provided by the STM sensor and absolute orientations provided by the orientation sensor during a dynamic maneuver of the mobile structure; determine a second time series of speed over ground (SOG) velocities of the mobile structure based, at least in part, on position sensor data provided by the position sensor during the dynamic maneuver of the mobile structure; determine an STM sensor calibration associated with the STM sensor based, at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities”.

For Step 1 of the Test, Independent Claim(s) 11 is directed to one of the four statutory categories, which is system for calibrating a speed through medium (STM) sensor for a mobile structure in the presence of an unmeasured medium current.  Confirm Step 1 of the Test is YES.

For Step 2A(Prong One), Independent Claim(s) 11 are directed to the concept of calibrating a speed through medium (STM) sensor for a mobile structure in the presence of an unmeasured medium current, defined by the limitations: “determine an STM sensor calibration associated with the STM sensor based, at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities”.  These limitations recite an abstract idea which is directed to “mathematical concepts”. Confirm Step 2A(Prong One) of the Test is YES.

For Step 2A(Prong Two), this judicial exception is not integrated into a practical determine an STM sensor calibration associated with the STM sensor based, at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities”.  The Claim fails to recite actually calibrating the sensor; instead, it goes through the mathematical process of determining the sensor calibration without the actual calibration. Furthermore, calibrating the sensor is vital to the invention as evidenced by Claim 7 of applicants application; wherein,  “detecting the STM sensor calibration is outside a threshold variance relative to a prior STM sensor calibration; and controlling a user interface associated with the mobile structure to generate an audible and/or visible calibration excursion alert for presentation to a user of the mobile structure”.  Accordingly, these additional element(s) are insignificant extra solution activities and thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Then claim is directed to the abstract idea. Confirm Step 2A (Prong Two) of the Test is NO.

For Step 2B,the additional element(s) in claims are considered and amount to no more than insignificant extra solution activities, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, Independent Claim(s) 11 is ineligible.  The claims recite the additional elements of “detecting the STM sensor calibration is outside a threshold variance relative to a prior STM sensor calibration; and controlling a user interface associated with the mobile structure to generate an audible and/or visible calibration excursion alert for presentation to a user of the mobile structure”.  Independent Claim(s) 11 require no more than a generic mathematical concepts to perform the generic functions that are well-understood, routine and conventional activities previously known in the industry and nothing significantly more; specifically actually calibrating Confirm Step 2B of the Test is NO. Therefore, the claims are not patent eligible.
Examiner suggests to add Dependent Claim 17, which recites: “detect the STM sensor calibration is outside a threshold variance relative to a prior STM sensor calibration; control a user interface associated with the mobile structure to generate an audible and/or visible calibration excursion alert for presentation to a user of the mobile structure” to Independent Claim 11 in order to cure the deficiencies set forth above and overcome the rejection of the Claim(s) above.

Subsequent Dependent claims 2-12 and 15-20
For Step 1 of the Test, Dependent claims 2-10 and 12-20 includes the steps of:
determining a third time series of estimated medium currents based, at least in part, on the first series of estimated STM velocities and the second series of SOG velocities; determining the STM sensor calibration that minimizes a medium current variance associated with the third time series of estimated medium currents and the dynamic maneuver of the mobile structure (Claim 2);
 determining a localized medium current corresponding to the dynamic maneuver of the mobile structure based, at least in part, on the STM sensor calibration (Claim 3);
segregating the first time series of estimated STM velocities and the second time series of SOG velocities into a plurality of speed bands associated with the longitudinal speeds of the mobile structure; determining the STM sensor calibration based, at least in part, on the first time series of estimated STM velocities, the second time series of SOG velocities, and the plurality of speed bands, wherein the STB sensor calibration comprises a plurality of calibration gains corresponding to the plurality of speed bands (Claim 4); 
the STM sensor calibration comprises a calibration curve based, at least in part, on the plurality of calibration gains and the plurality of speed bands (Claim 5); 
detecting initiation of the dynamic maneuver of the mobile structure and/or verifying an operational status of the orientation sensor prior to the determining the first time series of estimated STM velocities and the determining the second time series of SOG velocities (Claim 6);
determining a third time series of leeway velocities based, at least in part, on the longitudinal speeds provided by the STM sensor, the absolute orientations provided by the orientation sensor, and heel angles provided by the orientation sensor during the dynamic maneuver of the mobile structure; determining the STM sensor calibration associated with the STM sensor and a leeway calibration associated with the mobile structure based, at least in part, on the first time series of estimated STM velocities, the second time series of SOG velocities, and the third time series of leeway velocities (Claim 8); 
determining a fourth time series of estimated medium currents based, at least in part, on the first series of estimated STM velocities and the second series of SOG velocities; determining the STM sensor calibration and the leeway calibration that minimizes a medium current variance associated with the fourth time series of estimated medium currents and the dynamic maneuver of the mobile structure (Claim 9); 
determining a localized water current corresponding to the dynamic maneuver of the watercraft based, at least in part, on the STM sensor calibration and the leeway calibration (Claim 10); 
determining a third time series of estimated medium currents based, at least in part, on the first series of estimated STM velocities and the second series of SOG velocities; determining the STM sensor calibration that minimizes a medium current variance associated with the third time series of estimated medium currents and the dynamic maneuver of the mobile structure (Claim 12); 
determine a localized medium current corresponding to the dynamic maneuver of the mobile structure based, at least in part, on the STM sensor calibration (Claim 13); 
segregating the first time series of estimated STM velocities and the second time series of SOG velocities into a plurality of speed bands associated with the longitudinal speeds of the mobile structure; determining the STM sensor calibration based, at least in part, on the first time series of estimated STM velocities, the second time series of SOG velocities, and the plurality of speed bands, wherein the STB sensor calibration comprises a plurality of calibration gains corresponding to the plurality of speed bands (Claim 14); 
the STM sensor calibration comprises a calibration curve based, at least in part, on the plurality of calibration gains and the plurality of speed bands (Claim 15); 
detect initiation of the dynamic maneuver of the mobile structure and/or verify an operational status of the orientation sensor prior to the determining the first time series of estimated STM velocities and the determining the second time series of SOG velocities (Claim 16); 
determine a third time series of leeway velocities based, at least in part, on the longitudinal speeds provided by the STM sensor, the absolute orientations provided by the orientation sensor, and heel angles provided by the orientation sensor during the dynamic maneuver of the mobile structure; determine the STM sensor calibration associated with the STM sensor and a leeway calibration associated with the mobile structure based, at least in part, on the first time series of estimated STM velocities, the second time series of SOG velocities, and the third time series of leeway velocities (Claim 18); 
determining a fourth time series of estimated medium currents based, at least in part, on the first series of estimated STM velocities and the second series of SOG velocities; determining the STM sensor calibration and the leeway calibration that minimizes a medium current variance associated with the fourth time series of estimated medium currents and the dynamic maneuver of the mobile structure (Claim 19); 
a watercraft, and the logic device is configured to: determine a localized water current corresponding to the dynamic maneuver of the watercraft based, at least in part, on the STM sensor calibration and the leeway calibration (Claim 20)”.  
Confirm Step 1 of the Test is YES.

For Step 2A(Prong One), Independent Dependent claims 2-10 and 12-20 recite the limitation(s) of: “determining a third time series of estimated medium currents based, at least in part, on the first series of estimated STM velocities and the second series of SOG velocities; determining the STM sensor calibration that minimizes a medium current variance associated with the third time series of estimated medium currents and the dynamic maneuver of the mobile structure (Claim 2); determining a localized medium current corresponding to the dynamic maneuver of the mobile structure based, at least in part, on the STM sensor calibration (Claim 3); segregating the first time series of estimated STM velocities and the second time series of SOG velocities into a plurality of speed bands associated with the longitudinal speeds of the mobile structure; determining the STM sensor calibration based, at least in part, on the first time series of estimated STM velocities, the second time series of SOG velocities, and the plurality of speed bands, wherein the STB sensor calibration comprises a plurality of calibration gains corresponding to the plurality of speed bands (Claim 4); the STM sensor calibration comprises a calibration curve based, at least in part, on the plurality of calibration gains and the plurality of speed bands (Claim 5); detecting initiation of the dynamic maneuver of the mobile structure and/or verifying an operational status of the orientation sensor prior to the determining the first time series of estimated STM velocities and the determining the second time series of SOG velocities (Claim 6); determining a third time series of leeway velocities based, at least in part, on the longitudinal speeds provided by the STM sensor, the absolute orientations provided by the orientation sensor, and heel angles provided by the orientation sensor during the dynamic maneuver of the mobile structure; determining the STM sensor calibration associated with the STM sensor and a leeway calibration associated with the mobile structure based, at least in part, on the first time series of estimated STM velocities, the second time series of SOG velocities, and the third time series of leeway velocities (Claim 8); determining a fourth time series of estimated medium currents based, at least in part, on the first series of estimated STM velocities and the second series of SOG velocities; determining the STM sensor calibration and the leeway calibration that minimizes a medium current variance associated with the fourth time series of estimated medium currents and the dynamic maneuver of the mobile structure (Claim 9); determining a localized water current corresponding to the dynamic maneuver of the watercraft based, at least in part, on the STM sensor calibration and the leeway calibration (Claim 10); determining a third time series of estimated medium currents based, at least in part, on the first series of estimated STM velocities and the second series of SOG velocities; determining the STM sensor calibration that minimizes a medium current variance associated with the third time series of estimated medium currents and the dynamic maneuver of the mobile structure (Claim 12); determine a localized medium current corresponding to the dynamic maneuver of the mobile structure based, at least in part, on the STM sensor calibration (Claim 13); segregating the first time series of estimated STM velocities and the second time series of SOG velocities into a plurality of speed bands associated with the longitudinal speeds of the mobile structure; determining the STM sensor calibration based, at least in part, on the first time series of estimated STM velocities, the second time series of SOG velocities, and the plurality of speed bands, wherein the STB sensor calibration comprises a plurality of calibration gains corresponding to the plurality of speed bands (Claim 14); the STM sensor calibration comprises a calibration curve based, at least in part, on the plurality of calibration gains and the plurality of speed bands (Claim 15); detect initiation of the dynamic maneuver of the mobile structure and/or verify an operational status of the orientation sensor prior to the determining the first time series of estimated STM velocities and the determining the second time series of SOG velocities (Claim 16); determine a third time series of leeway velocities based, at least in part, on the longitudinal speeds provided by the STM sensor, the absolute orientations provided by the orientation sensor, and heel angles provided by the orientation sensor during the dynamic maneuver of the mobile structure; determine the STM sensor calibration associated with the STM sensor and a leeway calibration associated with the mobile structure based, at least in part, on the first time series of estimated STM velocities, the second time series of SOG velocities, and the third time series of leeway velocities (Claim 18); determining a fourth time series of estimated medium currents based, at least in part, on the first series of estimated STM velocities and the second series of SOG velocities; determining the STM sensor calibration and the leeway calibration that minimizes a medium current variance associated with the fourth time series of estimated medium currents and the dynamic maneuver of the mobile structure (Claim 19); a watercraft, and the logic device is configured to: determine a localized water current corresponding to the dynamic maneuver of the watercraft based, at least in part, on the STM sensor calibration and the leeway calibration (Claim 20)”.  These limitations recite an abstract idea which is directed to “mathematical concepts”. Confirm Step 2A(Prong One) of the Test is YES.

For Step 2A(Prong Two), this judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.

For Step 2B, the Subsequent Dependent Claim(s) 2-10 and 12-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the Dependent Claim(s) 2-10 and 12-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations 

Allowable Subject Matter
Independent Claim(s) 1 and 11; and Dependent Claims 2-10 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 101 (AIA ), set forth in this Office action and to include all of the limitations of the base Claim and any intervening Claim(s).  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 1, the claimed limitations “determining an STM sensor calibration associated with the STM sensor based, at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Stewart (US 2016/0125739 A1), teaches collision avoidance systems and methods wherein a method comprising:  receiving longitudinal speeds of a mobile structure (mobile structure 101) through an environmental medium from a speed through medium (STM) sensor (speed sensor 142) ([0049]; wherein, “speed sensor 142" for measuring linear speed of "mobile structure 101" (e.g., in a surrounding medium and/or aligned with a longitudinal axis of mobile structure 101”), absolute orientations of the mobile structure (mobile structure 101) from an orientation sensor (orientation sensor 140) ([0074]; wherein, “orientation sensor 140 […] is configured to provide absolute and/or relative positions and/or orientations”), and absolute positions and/or Doppler-derived velocities of the mobile structure (mobile structure 101) from a position sensor (position sensors (e.g., similar to orientation sensor 140, gyroscope/accelerometer 144, and/or GPS 146)) ([0038]; “to provide three dimensional orientations and/or positions of the transducer assembly and/or transducer(s) for use when processing or post processing sonar data for display”); determining a first time series (time series) of estimated STM velocities of the mobile structure (mobile structure 101) based, at least in part, on the longitudinal speeds ([0049]) provided by the STM sensor (speed sensor 142) and the absolute orientations provided by the orientation sensor (orientation sensor 140) during a dynamic maneuver of the mobile structure (mobile structure 101)  ([0044]; wherein, “a sensor signal may include an orientation, an angular velocity, an acceleration, a speed, and/or a position of mobile structure 101, […]”; “user interface 120 may be adapted to display a time series of positions, headings, and/or orientations of mobile structure 101 and/or other elements of system 100 (e.g., a transducer assembly and/or module of sonar system 110”.  Wherein, the time series has to be determined in order to be displayed); determining a second time series (corresponding time series, [0044]) of speed over ground (SOG) velocities of the mobile structure based, at least in part, on position sensor data provided by the position sensor during the dynamic maneuver of the mobile structure ([0040]; wherein, “a position and/or orientation of mobile structure 101 is adjust to help ensure proper registration of a series of acoustic returns, sonar data, and/or sonar imagery based on stored such information along with other sensor information (acoustic returns, temperature measurements, text descriptions, water depth, altitude, mobile structure speed, and/or other sensor and/or control information) available to system 100”).   
However, Stewart does not remedy the deficiencies as claimed because the claimed invention requires “determining an STM sensor calibration associated with the STM sensor based, at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities” instead Stewart teaches “determining an STM sensor calibration (calibration which inherently incorporates speed sensor 142); furthermore, Stewart fails to explicitly teach at least in part, on the first time series of estimated STM velocities and the second time series of SOG velocities”.
Therefore, the limitation(s) and combinations in the claims thereof, were not found in the prior art.

Claim 11 is essentially the same as Claim 1 and refers to the system  that performs the method of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645